934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clovis Carl GREEN, Plaintiff-Appellant,v.Benjamin F. BAER, Chairman, U.S. Parole Commission,Individually and in His Official Capacity,Defendant-Appellee.
No. 91-6255.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-90-2122-JH)
Clovis Carl Green, appellant pro se.
D. Md.
DISMISSED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Clovis Carl Green appeals the district court's denial of his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
The order appealed from is neither a final order, nor appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).    See Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, 484 U.S. 903 (1987).  Accordingly, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED